Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise covered by the above enumerated .appeal consists of Guitars exported from Japan on or about September :27,1965, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session), is withheld.
IT IS FURTHER STIPULATED AND AGREED that the prices :at the time of exportation to the United States of the instant mer-*713ehandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the appraised values less a proportionate share of the invoice buying commission.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
On the agreed facts, I find and hold export value as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such value is the appraised value, less a proportionate share of the invoice buying commission.
Judgment will issue accordingly.